                                    United States District Court
                                      SOUTHERN DISTRICT OF CALIFORNIA

                              NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Todd W. Robinson
 FROM: T. Hernandez, Deputy Clerk                        RECEIVED DATE: June 10, 2021
 CASE NO. 20-cv-02379-TWR-BLM                            DOC FILED BY: George F.X. Rombach
 CASE TITLE: Constitution Association, Inc. et al v. Harris
 DOCUMENT ENTITLED: Request for a Hearing on the Ex Parte Application and Cause Why this
 Action should not be Dismissed

        Upon the submission of the attached document(s), the following discrepancies are noted:


 Pursuant to the provisions of Civil Local Rule 7.1.b all hearing dates for any motion must be obtained from the
 law clerk of the judge to whom the case is assigned.


                                                                Date Forwarded: June 11, 2021

                    ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: June 11, 2021                        CHAMBERS OF: The Honorable Todd W. Robinson

cc: All Parties                                 By:    LC1
